I dissent.
The legislative purpose in establishing the Real Estate Recovery Fund is, as a majority points out, to provide a fund from which persons damaged as a result of the actions of a licensed real estate broker and/or salesperson may recover. It is plain to me that the legislative purpose is defeated if we refuse to allow recovery where a real estate sales agent acts for the real estate brokerage firm to sell property owned by the broker. This case demonstrates the potential for harm to the purchasers, and leaves them without an adequate remedy.
I further feel that the majority has ignored a fundamental point of agency law. The broker in this case is a corporation, and a corporation cannot act except by and through its agents. The owner of this property, Whitestead, Inc., is a person under the laws of the state of Ohio, but could by no means have acted to sell this property except through another person. The stipulations of the parties contain no indication that the parties agreed that Kenneth Stead, the agent, was identified with his principal, Whitestead, Inc. The stipulations instead clearly indicate that the parties to this action considered there were two persons involved. In my view, Kenneth Stead necessarily acted as the agent for the owner of the property, and not as the owner himself.
Furthermore, when a corporation is represented by one who is both an officer and also trained and licensed in a particular specialty, I think it is unfair that the agent be allowed to shed his special status and disclaim his special duty.
Kenneth Stead was a licensed real estate agent at the time in question; he acted for another who was the owner of the property; he violated *Page 532 
R.C.4735.18, losing his license for a time as a result. Appellants should be permitted to recover from the fund.
I would sustain the assignment of error.